Citation Nr: 0919621	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher disability ratings for low back 
disability, on appeal from ratings of 10 percent for 
lumbosacral strain, effective from December 14, 2004, to May 
23, 2007, and 20 percent for lumbosacral strain and 10 
percent each for radiculopathy in the left and right lower 
extremities, effective from May 24, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In an April 2005, the RO granted an increase 
of the rating for the Veteran's service-connected low back 
disability, described as lumbosacral strain, from 0 percent 
to 10 percent.  The RO made the 10 percent rating effective 
December 14, 2004, the date of the Veteran's claim for an 
increased rating.  The Veteran appealed, seeking a higher 
rating.

In a July 2007 rating decision, the RO granted separate 
service connection for sciatic neuropathy in the left and 
right lower extremities.  The RO granted 10 percent ratings 
for each lower extremity, effective May 24, 2007, the date of 
a VA medical examination.  The Veteran continued her appeal, 
seeking higher ratings for low back disability.

In June 2008, the Board remanded the case for additional 
evidentiary development and reconsideration.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In a January 2009 rating decision, the RO increased the 
rating for lumbosacral strain from 10 percent to 20 percent, 
effective May 24, 2007.  The Veteran has continued her 
appeal.


FINDINGS OF FACT

1.  From December 14, 2004, to May 23, 2007, low back 
disability was manifested by pain and limitation of motion of 
the thoracolumbar spine, without limitation of forward 
flexion to 60 degrees or less, limitation of the combined 
range of motion limited to 120 degrees or less, or severe 
muscle spasm or guarding resulting in an abnormal gait or 
abnormal spinal contour.

2.  From May 24, 2007, low back disability has been 
manifested by back pain and limitation of motion, without 
limitation of forward flexion to 30 degrees or less.  The 
disability has been manifested by radiculopathy in the left 
and right lower extremities consistent with mild incomplete 
paralysis of the sciatic nerves.  The disability has not 
required episodes of bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  From December 14, 2004, to May 23, 2007, low back 
disability did not meet the criteria for a disability rating 
higher than 10 percent for lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2008).

2.  From May 24, 2007, low back disability has not met the 
criteria for disability ratings higher than 20 percent for 
lumbosacral strain and 10 percent each for radiculopathy in 
the left and right lower extremities.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243, § 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Low Back Disability

The Veteran is seeking higher ratings for her service-
connected low back disability.  Disability ratings are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, the RO assigned 
different ratings for different time periods.  The Board will 
consider whether ratings higher than those assigned by the RO 
are warranted for any periods.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

During service, the Veteran received treatment for low back 
pain.  In 1995, soon after separation from service, she filed 
a claim for service connection for several disorders, 
including a back condition.  In a December 1995, rating 
decision, the RO granted service connection for lumbosacral 
strain, effective from separation from service.  The RO 
assigned a 0 percent disability rating.

On December 14, 2004, the RO received the Veteran's claim for 
an increased rating for the low back disability.  Under the 
rating schedule in effect at that time, and still in effect, 
lumbosacral strain is evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The criteria for evaluating 
disability of the thoracolumbar spine under that formula, are 
as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent


	(CONTINUED ON NEXT PAGE)


Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

The RO established separate service connection for sciatic 
radiculopathy, associated with lumbosacral strain, in each 
lower extremity.  The RO has evaluated that radiculopathy as 
analogous with paralysis of the sciatic nerve, under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides the 
following criteria:

Complete paralysis; the foot dangles and 
drops, no active movement possible of 
muscles below the knee, flexion of knee 
weakened or (very rarely) lost
   ..................................................... 80 percent
Incomplete paralysis:
Severe, with marked muscular atrophy  
......... 60 percent
Moderately severe  
......................................... 
40 percent
Moderate  
.........................................
.............. 20 percent
Mild  
.........................................
...................... 10 percent

Diagnoses regarding the Veteran's low back disability also 
include degenerative disc disease.  The rating schedule 
provides for evaluating intervertebral disc syndrome either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past twelve months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 
twelve months  .............................. 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 
twelve months  .............................. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 
twelve months  .............................. 10 percent

Note (1) For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

In the Veteran's December 2004 claim for an increased rating 
for low back disability, she reported that she received 
outpatient treatment for that disability at William Beaumont 
Army Medical Center (WBAMC) and the VA outpatient clinic 
(VAOPC) in El Paso, Texas.  The claims file contains records 
of her treatment at those facilities in 2002 to 2008.

Treatment notes reflect the Veteran's reports of low back 
pain beginning in the 1970s, and continuing intermittently 
since then.  In January 2004, x-rays of the Veteran's lumbar 
spine showed mild scoliosis, narrowing of the L5-S1 
intervertebral space, and evidence consistent with spinal 
stenosis.  In March 2004, the Veteran reported exacerbated 
pain in her low back, radiating into her lower extremities, 
after lifting patients in her work as a nurse.  In December 
2004, she again reported worsened pain after lifting a 
patient.  She indicated that she was in pain while at work.  
The treating practitioner noted paraspinal muscle spasm.  
A straight leg raising test was positive.  An MRI revealed 
bulging of disc at L5-S1, and degenerative joint disease at 
L4-L5 and L5-S1.  The practitioner noted that pain limited 
the Veteran's motions.

On VA medical examination in February 2005, the Veteran 
reported that her back problems were worsening.  She related 
having flare-ups with heavy lifting or prolonged walking.  
She indicated that the flare-ups lasted four or five hours, 
and were relieved with medication, rest, and heating pads.  
She stated that the back pain radiated into her legs.  She 
reported that her nursing work included moving patients.  She 
stated that she sometimes used a back brace at work.  She 
indicated that the pain and the brace slowed her down, but 
that she continued to work.  She reported that over the 
preceding twelve months, she lost 30 days of work, and was 
incapacitated for 7 to 14 days, because of her back 
disability.  The examiner found evidence of  muscle 
tenderness, with no spasm.  Straight leg raising was positive 
on the right.  The range of motion of the thoracolumbar spine 
was to 90 degrees of forward flexion, 35 degrees of 
extension, 30 degrees of lateral flexion to each side, and 
35 degrees of rotation to each side.  There was evidence of 
pain with forward flexion, discomfort with extension, and 
mild pain with lateral flexion and rotation.  Repetitions of 
the motions did not result in greater restriction of motion.  
The examiner provided the impression that the Veteran had 
mild functional limitation, and no additional limitation with 
flare-ups.

In outpatient treatment in May 2005, the Veteran reported low 
back pain with radiation into the lower extremities, re-
aggravated by moving a patient a month earlier.  The treating 
practitioner noted tenderness, and pain with extension but 
not with forward flexion.  Straight leg raising was positive 
on the right.  The practitioner's impression was a herniated 
disc.  The Veteran received a steroid injection.

In her January 2006 notice of disagreement, the Veteran 
stated that her low back disability was so severe that 
recently it had become necessary to leave her position as an 
intensive care unit nurse.  She stated that she was starting 
a new position as an EKG technician, at lower pay.

On VA examination of the spine in May 2006, the Veteran 
reported constant, severe low back pain, with pain, numbness, 
and tingling radiating into both legs.  She related having 
flare-ups of more severe pain.  She noted that she had 
changed to a desk job because of her back disability.  She 
stated that over the preceding twelve months she had gone on 
sick call two to three times per week, and had 21 to 30 days 
incapacitation prescribed by a doctor.  The examiner reported 
that the Veteran's thoracolumbar spine could move to 90 
degrees of forward flexion, with pain from 70 degrees, to 30 
degrees of extension, to 30 degrees of lateral flexion to 
each side, and to 30 degrees of rotation to each side.  The 
examiner estimated that the Veteran's forward flexion would 
be limited to 70 degrees during flare-ups, and that she would 
have additional functional limitation of her spine due to 
pain.  On neurological sensory examination there was 
decreased sensation to touch in the distal lower extremities, 
and ankle reflexes were diminished bilaterally.  The examiner 
listed diagnoses of degenerative disc disease of the 
lumbosacral spine, with episodic radiculopathy to the left 
lower extremity.

In a November 2006 statement, the Veteran asserted that the 
May 2006 VA examination was not performed adequately.  She 
stated that the physician had his back to her during the 
examination, and asked her questions, but did not physically 
examine her.

In March 2007, the Veteran had a hearing at the RO before a 
Decision Review Officer.  The Veteran reiterated that at the 
2006 VA examination, the physician had stood with his back to 
her, and had spoken with her, but had not examined her.  
The Veteran reported a long history of low back problems 
since an injury in service in 1975.  She stated that she now 
had constant low back pain radiating into her lower 
extremities, as well as numbness and pinprick sensations in 
the lower extremities.  She indicated that her back pain 
precluded running, and that she walked for exercise, but had 
back pain even with that activity.  She noted that she had 
changed jobs, taking a pay cut, because of her back pain.

On a VA spine examination on May 24, 2007, the Veteran 
reported a three to four year history of daily, constant low 
back pain.  She indicated that the symptoms were worse with 
prolonged standing, sitting, or walking.  She related having 
daily spasms and stiffness, and radiation of pain and 
tingling and numbness down her lower extremities.  She stated 
that she worked in an Army clinic, and that she had left a 
nursing job because of back pain.  She stated that she had 
missed a total of two months of work on physician's orders.

Examination revealed ranges of motion to 80 degrees of 
forward flexion, 15 degrees of extension, lateral flexion of 
20 degrees to the right and 25 degrees to the left, and 
rotation of 20 degrees to the right and 15 degrees to the 
left.  There was evidence of pain with forward flexion and 
extension.  The examiner estimated that on acute flare-ups of 
pain the ranges of motion would be 50 percent less, with 
forward flexion to 40 degrees, extension to 7 degrees, 
lateral flexion to 10 degrees to the right and 12 degrees to 
the left, and rotation to 10 degrees to the right and 7 
degrees to the left.  The examiner noted that there were 
objective signs of fatigability of the lumbar spine.  With 
three repetitions of the motions, the ranges were reduced to 
70 degrees of forward flexion, 10 degrees of extension, 12 
degrees of lateral flexion to the right and 14 to the left, 
and 15 degrees of rotation to the right and 10 degrees to the 
left.

Neurological examination showed depressed reflexes and 
sensation in both lower extremities, and limitation of supine 
and straight leg elevation of both lower extremities.   The 
Veteran's gait was antalgic due to back pain and bilateral 
lower extremity radiculopathy.  X-rays showed degenerative 
changes.  The examiner stated that pain had a major 
functional impact, and that there was also impairment due to 
lack of endurance and chronic fatigue.  The examiner 
commented that the functional impairment was moderate to 
severe.

Outpatient treatment notes from July 2007 indicated that the 
Veteran had a non-antalgic gait, and that straight leg 
raising was negative.  In May 2008, the Veteran reported 
chronic low back pain, and the treating practitioner noted 
evidence of lumbosacral tenderness.

In June 2008, the Board remanded the case for the RO to 
provide additional notice, seek additional evidence, and 
reconsider the case.  The Board asked the RO to consider 
whether the claim should be referred to the Director of the 
VA Compensation and Pension Service for consideration of an 
extraschedular rating.  In a January 2009 rating decision, 
the RO reconsidered that case and increased the rating for 
lumbosacral strain to 20 percent.  The RO considered whether 
referral for an extraschedular rating was warranted.  The RO 
noted that the Veteran was able to continue working, 
concluded that the low back disability did not produce marked 
interference with employment, and determined that a referral 
for an extraschedular rating was not warranted.

During the period from December 14, 2004, to May 23, 2007, 
the Veteran's low back disability did not meet the criteria 
for a rating higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  Medical 
examination and treatment records showed limitation of motion 
of the thoracolumbar spine, but forward flexion was not 
limited to 60 degrees or less, and the combined range of 
motion was not limited to 120 degrees or less.  The medical 
records did not show severe muscle spasm or guarding 
resulting in an abnormal gait or abnormal spinal contour.

From May 24, 2007, the Veteran's low back disability did not 
meet the criteria for a rating higher than 20 percent under 
the General Rating Formula.  Forward flexion of the 
thoracolumbar spine was not limited to 30 degrees or less, 
even with consideration of flare-ups and additional 
limitation with repetitive movement.  Sciatic neuropathy of 
the left and right lower extremities are shown by depressed 
reflexes and sensation.  Those neurological effects are 
consistent with mild incomplete paralysis of the sciatic 
nerves.  As the neurological impairment does not rise to the 
level of moderate incomplete paralysis, the impairment does 
not meet the criteria for ratings higher than 10 percent for 
each lower extremity under Diagnostic Code 8520.

The Veteran's low back disability includes intervertebral 
disc disease, which can be evaluated under either the General 
Rating Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  As with 
evaluation of the disability as lumbosacral strain, the 
limitation of motion and other manifestations do not warrant 
ratings higher than the existing 10 percent rating through 
May 23, 2007, and 20 percent rating from May 24, 2007.  The 
Veteran has reported periods of missed work and 
incapacitation ordered by her doctor due to her low back 
disorder.  The records of WBAMC and VAOPC treatment, however, 
do not show any physician prescription of bed rest due to the 
back disorder.  Thus, there is no evidence of incapacitating 
episodes for purposes of rating the disability under that 
formula.

The Veteran's low back disability has effects on her work; it 
led her to change to a job that was less physically demanding 
but paid less.  In the June 2008 remand, the Board instructed 
to RO to consider whether the claim should be referred to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating.  The RO considered that question, and 
determined that the facts in this case do not warrant 
referral for an extraschedular rating.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
lumbosacral strain and associated radiculopathy.  The 
competent medical evidence of record shows that her back 
condition is primarily manifested by pain, tenderness and 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  She is separately 
evaluated for the related neurological impairment.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. 


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the Veteran with some aspects of the required 
notice in letters dated December 2004 March 2006.  In a June 
2008 remand, the Board instructed the RO to provide the 
Veteran with notice in accordance with Vazquez-Flores, and 
the RO provided such notice in a July 2008 letter.  The 
increased rating claim subsequently was readjudicated in a 
January 2009 rating decision and a February 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From December 14, 2004, to May 23, 2007, evaluation of low 
back disability at higher than 10 percent for lumbosacral 
strain is denied.

From May 24, 2007, evaluation of low back disability at 
higher than 20 percent for lumbosacral strain and 10 percent 
each for radiculopathy in the left and right lower 
extremities is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


